Citation Nr: 0822620	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 until January 
1971.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present case, the record reflects that there are 
outstanding post-service VA treatment records. Specifically, 
in a statement in support of the claim submitted in February 
2007, the veteran indicates that there are treatment records 
from the VA Medical Center (VAMC) at Tomah from September 22, 
2006 to the present. To date, these records have not been 
associated with the claims file.

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claims, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claims. 38 U.S.C.A. § 5103A(b).

Next, additional evidence has been received since the case 
was certified for appeal.  That evidence includes a statement 
from the veteran's treating physician.  This evidence was 
received after the last RO review and without a waiver.  
Therefore, the RO should have an opportunity to review the 
evidence in question.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Tomah VAMC for the period from 
September 2006 to the present. Associate 
any evidence obtained with the claims 
folder.

2.  Upon completion of the above, 
readjudicate the issues on appeal. If the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the Case 
(SSOC) , including all the evidence 
submitted to the record since the last 
SSOC, and allow the appropriate period for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

